Citation Nr: 1811147	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board videoconference hearing in May 2017 and a copy of that transcript is of record.

The record in this matter consists solely of electronic claims files and has been reviewed.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service.

2. The Veteran's tinnitus did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in October 2011, prior to the initial rating decision.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are part of the claims file.  The Board finds that the June 2012 VA audiological examination is adequate because it includes consideration of an accurate history and an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a). Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472. 
It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

Factual Background

The Veteran contends that his bilateral hearing loss and tinnitus is the result of his exposure to jet engine noise while in service.  The Veteran's military personnel records show that he worked in his squadron's power plants shop and was responsible for the maintenance and repair of the TF30-P8 turbofan jet engines.  See Correspondence from Commander Harvey in July 1971.

The Veteran had in-service audiological evaluations in July 1967 and November 1970 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, whichever is more beneficial to the Veteran.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's July 1967 enlistment report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)
LEFT
-10 (5)
-10 (0)
0 (10)
0 (10)
-10 (-5)

In November 1970, the Veteran was provided with an audiological evaluation that produced the following results (ISO or ANSI units after conversion are in parentheses): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
5 (15)
5 (15)
10 (20)
5 (10)
LEFT
10 (25)
5 (15)
5 (15)
15 (25)
5 (10)

The Veteran's July 1971 separation audiometric testing was (ISO or ANSI units after conversion are in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
10
5
0
5
10

Post-service a private audiological evaluation from October 2001 produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
55
LEFT
35
45
45
45
40

A subsequent private audiological examination from October 2009 produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
70
90
LEFT
55
55
60
60
65

The Veteran was provided with a VA audiological examination in June 2012 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
90
LEFT
60
60
65
60
65

The Veteran's speech recognition scores, using the Maryland CNC Test, were 64 percent for the left ear and 52 percent for the right ear. 

The June 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's exit exam revealed normal hearing bilaterally.  When thresholds were converted from ASA to ISO standards, the hearing tests revealed no significant threshold shifts when comparing entrance to exit exams.  The examiner noted that the Veteran reported significant noise exposure from recreational and occupational sources post separation which along with aging, could account for today's hearing loss.  The examiner added that military noise exposure included jet engine noise; hearing protection was worn.  Additionally, occupational noise exposure included auto mechanic noise (pneumatic tools); no hearing protection was worn.  Recreational noise exposure included hunting, motorcycling, chainsaw use and power tools; hearing protection was worn at times and always when target shooting and with chainsaw use, not at all when hunting or motorcycling.  The examiner noted a negative Stenger test at 4kHz.  She added that the Veteran's medical history was unremarkable.  The Veteran reported the hearing loss has been longstanding and has gotten worse over the years.  
The June 2012 VA examiner noted that the Veteran reports longstanding recurrent tinnitus, but he could not recall the onset.  The examiner found that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  She added that it is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran had normal hearing at separation with no evidence of significant threshold shifts.  There was no mention of tinnitus in the STRs or any evidence to support acoustic trauma occurred resulting in tinnitus for this Veteran.

Analysis

Based on the June 2012 VA examination discussed above, the Board finds that service connection is not warranted for bilateral hearing loss or tinnitus.  Although the Veteran has been diagnosed with both bilateral hearing loss and tinnitus, there is no probative persuasive evidence that shows that the hearing loss or tinnitus occurred in service.  The service treatment records show no significant puretone threshold shifts while in service, and are absent of any complaints for tinnitus.  After thoroughly reviewing the Veteran's service records, the VA examiner provided a negative nexus opinion, stating that the Veteran's hearing loss and tinnitus were not caused by his noise exposure while in service, supported by an adequate rationale.  The VA examiner attributed the Veteran's hearing loss to significant noise exposure from recreational and occupational sources post-service, along with aging.  Although the VA examiner attributed the Veteran's tinnitus to his hearing loss, as the hearing loss has not been connected to his service, the tinnitus was also found not to be connected to service.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The Veteran has submitted statements arguing that his post-service noise exposure was not as severe as the noise exposure that he had while in service.  He contends that his hearing loss and tinnitus are directly related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and ringing in the ears.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element). However, in this case, the evidence demonstrates that there was a gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss for VA purposes and tinnitus, and there is extensive post-service noise exposure.  In such a circumstance, other potential causes of his sensorineural hearing loss and tinnitus must be considered. Significantly, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus. Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

Finally, though sensorineural hearing loss and tinnitus are considered chronic diseases for VA purposes, bilateral sensorineural hearing loss and tinnitus were not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that bilateral hearing loss and tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service, or that such disorders had their onset in service and continued ever since service.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


